{¶ 19} I concur, of course. What else was Officer Longworth to do? A guy points a shotgun right at you at 2:00 a.m. You shoot.
 {¶ 20} Unfortunately, Scott was in her salon a short distance away. If the alternatives were (a) to be shot almost point-blank with a shotgun, or (b) to shoot at the bad guy, knowing no one was very close, I know which one I would choose. In my view, Officer Longworth's actions were not even negligent, much less reckless or perverse.
RALPH WINKLER, J., retired, of the First Appellate District, sitting by assignment.